MANDATE

THE STATE OF TEXAS

TO THE 288TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 23, 2014, the cause upon appeal to
revise or reverse your judgment between

Dora Gulley, Appellant

V.

State Farm Lloyds, Appellee

No. 04-13-00892-CV and Tr. Ct. No. 2008-CI-03371

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. It is ORDERED that appellee State Farm Lloyds
recover its costs of appeal from appellant Dora Gulley.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 24, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-13-00892-CV

                                              Dora Gulley

                                                      v.

                                         State Farm Lloyds

        (NO. 2008-CI-03371 IN 288TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                          $15.00   E-PAID        DARBY RILEY
MOTION FEE                          $10.00   E-PAID        DARBY RILEY
MOTION FEE                          $10.00   E-PAID        DARBY RILEY
MOTION FEE                          $10.00   E-PAID        DARBY RILEY
MOTION FEE                          $10.00   E-PAID        ELLIOT CLARK
REPORTER'S RECORD                   $50.00   PAID          DEFENDANTS
MOTION FEE                          $10.00   E-PAID        DARBY RILEY
MOTION FEE                          $10.00   E-PAID        DARBY RILEY
REPORTER'S RECORD                $3,200.00   PAID          CHARLES DARBY RILEY
CLERK'S RECORD                    $108.00    PAID
SUPPLEMENTAL REPORTER'S
RECORD                            $640.00    PAID          PLAINTIFF
CLERK'S RECORD                     $56.00    PAID
REPORTER'S RECORD                 $518.50    PAID          LAW OFFICE OF DARBY RILEY
REPORTER'S RECORD                 $835.00    PAID          DABRY RILEY
INDIGENT                           $25.00    PAID          DARBY RILEY
STATEWIDE EFILING FEE              $20.00    PAID          DARBY RILEY
FILING                            $100.00    PAID          DARBY RILEY
SUPREME COURT CHAPTER 51
FEE                                $50.00    PAID          DARBY RILEY


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 24, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853